 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 1 of 25. PagelD #: 3413

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
LAMAR WRIGHT, ) CASE NO. 1:17 CV 2503
Plaintiff,
Vv. JUDGE DONALD C. NUGENT
CITY OF EUCLID, et al, 5
Defendants. MEMORANDUM OPINION

 

This matter is before the Court the Motion for Summary Judgment of Defendants, on City
of Euclid, Euclid Police Officer Kyle Flagg, and Euclid Police Officer Vashon Williams. (ECF
#19). Plaintiff filed a Brief in Opposition to Defendants’ Motion for Summary Judgment, and
the Defendants filed a Reply in support of their Motion for Summary Judgment. (ECF #31, 42).
Having considered all of the submissions, and having reviewed the undisputed facts and
applicable law, this Court finds that Defendants’ Motion for Summary Judgment should be

GRANTED.

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 2 of 25. PagelD #: 3414

Facts and Procedural History’

Plaintiff filed a Complaint raising the following claims: (1) Unlawful Search and Seizure
of Property in violation of 42 U.S.C. § 1983 against the individual police officers; (2) Malicious
Prosecution in violation of 42 U.S.C. § 1983 against the individual police officers ; (3) Failure to
Intervene in violation of 42 U.S.C. § 1983 against the individual police officers; (4) Extended
Detention in violation of 42 U.S.C. § 1983, against the individual police officers; (5) Monell
Policy Claim against Defendant City of Euclid in violation of 42 U.S.C. § 1983; (6) State law
claim for Willful, Wanton, and Reckless Conduct; (7) State law claim for Malicious Prosecution:
(8) State law claim for Intentional Infliction of Emotional Distress. The Defendants Answered
the Complaint and seek Summary Judgment on the basis of qualified immunity, and Plaintiff's
alleged failure to assert a viable federal or state claim.

The undisputed facts underlying this cause of action are as follows. On November 4,
2016, around six p.m., officers Flagg and Williams were assigned to provide surveillance at a
residence that had been the subject of complaints regarding suspected drug activity. They
witnessed Mr. Wright pull into the driveway. Mr. Wright stayed in the driveway for about one
minute, and, without getting out of his vehicle, spoke with one of the residents of the house who
had been on the porch when he pulled in. The conversation took place behind a hedge and
outside the view of the two officers. During this time, the officers ran a registration check on

Mr. Wright’s vehicle and discovered that it was a rental vehicle.

 

1

Except as otherwise cited, the factual summary is based on the parties’ statements of fact.
Those material facts which are controverted and supported by deposition testimony,
affidavit, or other evidence are stated in the light most favorable to Plaintiff, the non-

moving party.

-2-

 

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 3 of 25. PagelD #: 3415

The officers testified that based on their experience and training, the short visitation time
at a residence associated with potential drug activity, combined with the use of a rental car
created a reasonable suspicion that Mr. Wright may have been involved in a drug transaction. As
a result, the officers followed Mr. Wright’s vehicle after he pulled out of the targeted driveway.
Shortly after leaving the driveway, Mr. Wright claimed to have received a text from his girlfriend
and said he pulled into a driveway in order to respond. Mr. Wright claimed that the driveway
belonged to an acquaintance of his, however, the resident who was questioned after the incident
denied knowing Mr. Wright or giving him permission to be on the property.

Once Mr. Wright stopped in the driveway, the officers approached the car. Both officers
had their weapons drawn when Mr. Wright first saw them. The officers were in plain clothes but
wore police identification badges on lanyards around their necks. When Mr. Wright first saw
Officer Williams approach the passenger side window with gun drawn, he claimed that he
thought he was being robbed and he put the car into reverse. The car moved slightly if at all.
Almost immediately, he saw Officer Flagg on the driver’s side, recognized him to be a police
officer, put the car in park, and put his hands up.

Officer Williams claims that he saw Mr. Wright reach down toward the center console
three times. Mr. Wright admits in his Memorandum in Opposition that he reached down toward
the console once in order to put the car in reverse, once to put the car in park, and a third time to
turn the car off when directed to do so by Officer Flagg. When Officer Flagg tried to get control
of Mr. Wright’s hands, Mr. Wright concedes that he did not comply with Officer Flagg’s order to
show him his right hand. Rather, he claims that he had his right hand on the center console,

pushing down, and that doing so caused him to pull his shoulder away from Officer Flagg.

-3-

 

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 4 of 25. PagelD #: 3416

When Mr. Wright pulled away, Officer Flagg lost his grip on Mr. Wright. Feeling that he was
losing control, and concerned that Mr. Wright’s reach toward the console region could be an
attempt to access a weapon, Officer Flagg deployed his taser. Almost instantaneously, based on
the same assessment of the potential danger of the situation, Officer Williams, who by now was
positioned behind Officer Flagg on the driver’s side of the car, deployed his pepper spray.

Mr. Wright claims that his failure to provide his right hand and allow Officer Flagg to
fully restrain him was caused by an inability to move freely due to the staples in his stomach
from a recent surgery. However, the officers were not aware of this alleged limitation. The
staples, colostomy bag, and bandages were not visible to the officers. Mr. Wright claims that he
was trying to explain to the officers that he had a colostomy bag, but he said only, “I got a
what’s-name-on,” and “you are hurting my arm.” (ECF #28-1, Flagg Body Cam). He did not
actually communicate any information about his surgery, staples, or the bag to the officers before
he was tased and pepper sprayed. Further, the audio from both officers’ body cameras reveals
that after he was removed from the car, Mr. Wright admitted to the officers that he had been
reaching down during the encounter, despite repeated orders and warnings to show his hands.
When, after he was out of the car and under control, the officers expressed that he they had been
afraid he had been reaching for a gun, Mr. Wright stated “all I was reaching for is my phone, sir.”
(ECF #27-1, Williams Body Cam at 2:30-2:39; ECF #28-1, Flagg Body Cam at 2:45-2:50).

Once he had been tased and sprayed, Mr. Wright complied with the officers and removed.
himself from the car. He then communicated that he had a colostomy bag and the officers helped
him up and to a resting spot at the back of the car, and tried to assist him with rinsing off the

pepper spray. A medical unit came and transported him to the hospital. The doctors there sought

-4.

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 5 of 25. PagelD #: 3417

to do a scan to ensure that his sutures were not damaged during the encounter, but Mr. Wright
refused treatment. The officers also unsuccessfully tried to convince him to submit to the scan.
He was then transported to the police station for processing.

Mr. Wright was eventually charged with multiple traffic offenses including driving
without a license, suspended license, failing to signal, and failure to activate his headlights. He
denies that there were any grounds for any of these traffic charges. Mr. Wright was also charged
with obstructing official business and resisting arrest, as well as criminal trespass for stopping his
car in the driveway and remaining there without permission. There were no drugs or weapons
found in the car or on Mr. Wright’s person, however there were multiple cell phones inside the
vehicle. Mr. Wright posted bond at the Euclid jail sometime between 11:00 p.m. and midnight.
Before being released he was taken downtown to the Cuyahoga County Jail and scanned to “see
if [he] had anything in his body.” (Wright Depo. PageID #501-502, 505). Nothing was seen on
the scan. He was eventually released just before 4:00 am. Approximately seven months later,
on June 21, 2017, all charges were dropped. No charges were ever re-filed, and the statute of

limitations on all prior charges expired on November 4, 2018. .

Summary Judgment Standard
Summary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(a). The burden of showing the absence of any such “genuine issue”

rests with the moving party:

 

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 6 of 25. PagelD #: 3418

[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions

of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits, if any,’ which it believes demonstrates the absence of a

genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations omitted). A fact is “material” only
if its resolution will affect the outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 US.
242, 248 (1986). Determination of whether a factual issue is “genuine” requires consideration of
the applicable evidentiary standards. The court will view the summary judgment motion in the
light most favorable to the party opposing the motion. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986).

Summary judgment should be granted 1f a party who bears the burden of proof at trial
does not establish an essential element of their case. Tolton v. American Biodyne, Inc., 48 F.3d
937, 941 (6" Cir. 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere existence of
a scintilla of evidence in support of the plaintiffs position will be insufficient; there must be
evidence on which the jury could reasonably find for the plaintiff.” Copeland v. Machulis, 57
F.3d 476, 479 (6" Cir. 1995) (citing Anderson, 477 U.S. at 252). Moreover, if the evidence
presented is “merely colorable” and not “significantly probative,” the court may decide the legal
issue and grant summary judgment. Anderson, 477 U.S. at 249-50 (citations omitted). In most
civil cases involving summary judgment, the court must decide “whether reasonable jurors could
find by a preponderance of the evidence that the [non-moving party] is entitled to a verdict.” Jd.

at 252. However, if the non-moving party faces a heightened burden of proof, such as clear and

convincing evidence, it must show that it can produce evidence which, if believed, will meet the

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 7 of 25. PagelD #: 3419

higher standard. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6" Cir. 1989).

Once the moving party has satisfied its burden of proof, the burden then shifts to the non-
mover. The non-moving party may not simply rely on its pleadings, but must “produce evidence
that results in a conflict of material fact to be solved by a jury.” Cox v. Kentucky Dep't of
Transp., 53 F.3d 146, 149 (6" Cir. 1995). Evidence may be presented by citing to particular
parts of the record, including depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made for purposes of the motion only),
admissions, interrogatory answers, or other materials. Fed. R. Civ. P. 56(c). In lieu of
presenting evidence, Fed. R. Civ. P. 56(c) also allows that a party may show that the opposing
party’s evidence does “not establish the presence of a genuine dispute” or that the adverse party
“cannot produce admissible evidence to support the fact.”

According to Fed. R. Civ. P. 56(e),

_ fijfa party fails to properly support an assertion of fact, or fails to properly
address another party’s assertion of fact as required by Rule 56(c), the court may:

(1) give an opportunity to properly support or address the fact;
(2) consider the fact undisputed for purposes of the motion;

(3) grant summary judgment if the motion and supporting materials — including the facts
considered undisputed — show that the movant is entitled to it; or

(4) issue any other appropriate order

In sum, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues
that properly can be resolved only by a finder of fact because they may reasonably be resolved in

favor of either party.” Anderson, 477 U.S. at 250.

-7-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 8 of 25. PagelD #: 3420

Analysis

I. Federal Claims

All of Mr. Wright’s federal claims have been brought pursuant to 42 U.S.C. §1983. In
order to prevail on a claim brought under §1983, a plaintiff must establish by a preponderance of
the evidence that a person acting under the color of law deprived him of a right secured by the
United States Constitution or the laws of the United States. Smoak v. Hall, 460 F.3d 768, 777
(6 Cir. 2006). A violation of §1983 is actionable only if it is intentional or knowing. A
negligent or reckless deprivation of a right is not sufficient to create liability. Ahlers v. Schebil,
188 F.3d 365, 373 (6" Cir. 1999).

Local governments may not be sued under §1983 for injuries caused by their employees
or agents under the theory of respondeat superior. See Monell v. Dept’ of Soc. Serv., 436 U.S.
658, 691 (1978). A municipality or other local government may be liable for damages under
§1983 only when the injury is caused by the municipality’s implementation or execution of a
“policy statement, ordinance, regulation, or decision officially adopted and promulgated by that
body’s officers.” Jd. at 690. In order to prove such a claim, a plaintiff must be able to show: (1)
the existence of a clear and persistent pattern of similar violations; (2) notice or constructive
notice on the part of the defendant; (3) the defendant’s tacit approval of the unconstitutional
conduct, such that deliberate indifference in the failure to act can be said to amount to an official
policy of inaction; and (4) that the defendant’s custom was the “moving force” or direct causal
link in the constitutional deprivation. Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6" Cir.

2005).

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 9 of 25. PagelD #: 3421

Government officials are protected from liability for civil damages, including those that
arise under $1983, “insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pearson v. Callahan,
555 U.S. 223, at 231 (2009) “The protection of qualified immunity applies regardless of whether
the government official’s error is ‘a mistake of law, a mistake of fact, or a mistake based on
mixed questions of law and fact.” Jd. (internal citations omitted). Qualified immunity protects
“all but the plainly incompetent or those who knowingly violate the law.” Ashcroft v. al-Kidd,
563 U.S. 731, 743 (2011). |

Qualified immunity under federal law is applied using a two-part test. Jd. Courts may
consider these two parts in any order. Pearson v. Callahan, 555 U.S. 223, 236 (2009). First,
courts must determine whether the alleged acts violate a constitutional right. Second, the court
must determine whether at the time of the actions, the constitutional right was clearly established
at the time of the incident. Campbell v. City of Springboro, Ohio, 700 F.3d 779, 786 (6™ Cir.
2012); see also, Saucier v. Katz, 533 U.S. 194 (2001). The determination must be based on
what a reasonable officer would believe or understand under the circumstances given what was
known to the officer. Fox v. DiSoto, 489 F.3d 227 at 236 (6" Cir. 2007). The standard is
objective, and must not be applied using hindsight unavailable to the officers at the time the
actions were taken. Jd. Further, when determining whether a right was clearly established at the
time of the incident, that right must be defined with specificity. City of Escondido v. Emmons,
139 S. Ct. 500 (Jan. 7, 2019). Also, when making this determination, a court must take into
account “that it is sometimes difficult for an officer to determine how the relevant legal doctrine .

f
. will apply to the factual situation the officer confronts.” Jd. at *503 (citing Kisela v. Hughes,

-9.

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 10 of 25. PagelD #: 3422

584 U.S. at ---. ). In order to take a case outside the protection of qualified immunity, a plaintiff
needs to “identify a case where an officer acting under similar circumstances” was held to have
violated the plaintiff's constitutional rights. Id. at 504 (citing District of Columbia v. Wesby, 583
U.S. —, 138 S. Ct. 577, 199 L. Ed. 2d 453, at 468 (2018)).

A. Unlawful Search and Seizure (Count One)

Plaintiff argues that his first cause of action for Unlawful Search and Seizure incorporates
claims for both Excessive Force and False Arrest.

1. Excessive Force

Courts evaluate claims for excessive force under the Fourth Amendment and apply an
objective reasonableness standard. See Graham v. Connor, 490 U.S. 386, 395 (1989); Morrison
v. Bd of Trs. Of Green Twp., 583 394, 401 (6" Cir. 2009). The Court should balance the nature
and quality of the intrusion on a plaintiff's Fourth Amendment rights against the government’s
interests, and determine “whether the totality of the circumstances justifies a particular sort of
seizure.” Ciminillo v. Streicher, 434 F.3d 461, 467 (6" Cir. 2006). The analysis “requires
careful attention to the facts and circumstances of each particular case, including the severity of
the crime at issue, whether the suspect poses an immediate threat to the safety of the officers or
others, and whether he is actively resisting arrest or attempting to evade arrest by flight.”
Graham, 490 U.S. at 396. The perspective considered should be that of a reasonable officer on
the scene. Sova v. City of Mt. Pleasant, 142 F.3d 898, 902-903 (6" Cir. 1998).

Mr. Wright claims two instances of excessive force: the brandishing of firearms when
officers approached the vehicle, and the use of a taser and pepper spray to subdue him before he

was removed from his vehicle. The officers are entitled to qualified immunity for both of these

-10-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 11 of 25. PagelD #: 3423

displays of force.
a. Brandishing Weapons

There is no dispute that when the officers in this case approached Mr. Wright’s vehicle,
they initially had their weapons drawn. Officer Williams stated that he saw Mr. Wright reaching
repeatedly down toward the center console as he approached. Officer Flagg says that he drew his
weapon when he saw the car’s reverse lights come on as the officers approached. Mr. Wright
says that he was texting his girlfriend and that he did put the car in reverse momentarily when he
saw Officer Williams approach with a gun because he did not recognize him as a police officer.
There is also no dispute that both officers holstered their weapons as soon as Plaintiff turned off
his vehicle and initially raised his hands.

Before approaching the car, both officers had suspected that Mr. Wright was involved in
drug activity because he had just come from a house that was under surveillance for reported
drug activity. He pulled into the driveway of that house, stayed in the car and spoke for only
about a minute to a person who was at the house, out of the sight of the officers. He was also :
driving a rental car, which is a common practice of people who traffic in drugs in order to
prevent their identification. Thus. when the car pulled into a different driveway, the officers had
a reasonable suspicion that Mr. Wright have been involved in a drug transaction, and they had
justification to perform an investigatory stop.

The Sixth Circuit has stated that, based on their training, when officers reasonably suspect
that a person is suspected of drug activity, they may also reasonably suspect that the person is in
possession of a weapon. Consequently, even on an investigatory stop, the officers may approach

with weapons drawn or use other intrusive force until their safety is established. See U.S. v.

-11-

 

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 12 of 25. PagelD #: 3424

Richardson, 40 F. App’x 7, 13 (6" Cir. 2002). Thus, the officers in this case, having an objective
reason to believe that Mr. Wright may have been involved in drug activity, also had a reasonable
belief that he may be in possession of a weapon. Further, Officer Flagg, seeing the reverse lights
come on as the officers approached had reason to believe that was about to reverse the car into
the path of the two officers, and was, therefore, justified in drawing his weapon for protection.
Therefore there was no constitutional violation committed when the officers temporarily drew
their weapons as they approached Mr. Wright’s vehicle. It is undisputed that both officers
reholstered their weapons as soon as Mr. Wright showed his hands on their approach.

Even if the drawing of weapons was not initially warranted, the officers would still be
entitled to qualified immunity for this display of force. The law permits officers to connect
suspected drug activity to a likelihood that a suspect that may be armed. Officers may also draw
their weapon if they believe a car is attempting to run them over. Therefore, because the officers
had a reasonable belief that Mr. Wright may have been involved in drug activity, and Mr. Wright
admittedly placed the car in reverse as the officers approached the vehicle, the a reasonable
officer would have believed that his actions did not violate any of Mr. Wright’s constitutional or
other rights.

Plaintiff cannot point to any case where an officer acting under similar circumstances
was held to have violated the plaintiffs constitutional rights. Emmons, 139 8. Ct. at 504 (citing
District of Columbia v. Wesby, 583 U.S. —, 138 S. Ct. 577, 199 L. Ed. 2d 453, at 468 (2018)).
In fact, the only case cited by Plaintiff in support of his position actually supports the defendants
argument for qualified immunity. In that case the Eleventh Circuit held that it was

constitutionally acceptable to brandish a weapon in order to gain control of an investigatory

-12-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 13 of 25. PagelD #: 3425

scene, so long as the use was only as long as necessary to ensure the safety of those at the scene.
See, Croom v. Balkwill, 645 F.3d 1240, 1253 n. 17 (11" Cir. 2011)(the Court found no
constitutional violation when Plaintiff alleged officer pushed and held her, an elderly woman, in
a bathing suit, to the ground and that she heard a gun click as they ran an initial sweep of the
house during a search for drugs). As Plaintiff has cited no case in which officers in a similar
position were found to have violated a suspect’s rights by brandishing their weapons, the officers
in this case are entitled to qualified immunity.

b. Use of Taser and Pepper Spray

Similarly, the officers are entitled to qualified immunity in connection with their use of
the taser and pepper spray during their encounter with Mr. Wright. Although it turned out that
Mr. Wright had no weapons in the car, the Court must view this encounter from the perspective
of the officers on scene at the time, and not with the benefit of hindsight. At the time of the
encounter, there was no way for the officers to know that Mr. Wright did not have a weapon and
did not pose a threat to their safety.

Upon approaching the vehicle, the officers saw Mr. Wright reaching toward the middle
console and saw him briefly, at least, put the car into reverse. Even after he initially showed his
hands, Mr. Wright admits that he moved his right hand back toward the center console, .
obstructing his hand from the officers view despite repeated commands by the officers that he
show his hands. In his brief, Mr. Wright claims that he was using his right hand to push up off
the console in order to try to comply with Officer Flagg’s commands as the officer attempted to
remove him from the car. Even if this were true, Mr. Wright did not communicate this to the

officers and they had no way of knowing why he was refusing to follow their commands or what

-13-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 14 of 25. PagelD #: 3426

he was doing with his right hand. Further, this explanation does not match Mr. Wright’s
explanation to the officers at the scene. At the scene, after he was removed from the car, Mr.
Wright told the officers that he had been reaching for his cell phone. Either way, he does not
dispute that he moved his right hand toward the center console and out of the view of the
officers, as Officer Flagg was attempting to restrain him, despite repeated orders to show his
hands. Mr. Wright also does not dispute that because of his limited mobility he was not able to
follow commands by Officer Flagg as that officer was trying to cuff him and get him safely out
of the car. He did not tell the officers that he had a medical issue preventing him from following
directions, and the officers, at the time, were completely unaware of any such disability.
Therefore, Mr. Wrights resistence and failure to follow commands appeared to the officers to be
an attempt to struggle and avoid removal from the car, and could reasonably have been perceived
as an attempt to reach a weapon.

Officers must react to unfolding circumstances with a quick assessment of the situation
and must take preventive actions to ensure their safety and the safety of others. They have no
duty, when faced with non-compliance to step back or give a suspect time to explain the reason
for their resistence or make an affirmative determination of actual danger. See Estate of Edwards
v. United States, 38 F.3d 1215 (6" Cir. 1994). If there is a reasonable perception of danger,
officers are entitled and expected to react as if that danger is real. See Pollard v. City of
Columbus, 780 F.3d 395 (6™ Cir. 2015). Under the undisputed facts of this case, the officers had
a reasonable belief that they were in danger and they reacted in a measured manner under the
circumstances.

Plaintiff has cited no cases that would show that Mr. Wright’s “clearly established” rights

-14-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 15 of 25. PagelD #: 3427

were violated during this encounter with the City of Euclid’s Police Officers. His brief in
opposition to the Motion for Summary Judgment cites only to cases recognizing that there is a
clearly established right for “people who pose no safety risk to the police to be free from
gratuitous violence during arrest.” Shreve v. Jassamine County Fiscal Ct., 453 F.3d 681, 688 (6"
Cir. 2006)(finding question of fact whether hitting suspect with a stick after she had already been
pepper sprayed and was incapacitated on the ground was excessive force); see also, e.g., Griffith
V. Coburn, 473 F 3d 650 (6" Cir. 2007) (suspect refused to submit to handcuffs but did not reach
for anything or otherwise indicate he was a threat); Miller v. Sanilac Cnty., 606 F.3d 240, 253 (6"
Cir. 2010)(suspect claims to have been slammed into a car and handcuffed for refusing a
breathalyzer - was out of the car and otherwise complying with all officer requests). As stated
above, the assessment of whether there is a safety risk is not one to be made based on the facts
discovered after the incident, but must be viewed from the perspective of a reasonable officer on
the scene. The officers in this case were approaching the car of a person they suspected had
participated in a drug transaction. Despite repeated commands to show his hands, the Plaintiff
kept obstructing the view of his right hand by reaching for the center console of the vehicle. He
also resisted attempts by Officer Flagg to handcuff him and remove him from the car. Although
he claims to have had a medical condition rendering him unable to comply, the officers were
unaware of this condition. The police had a reasonable fear that the Plaintiff could have been
reaching for a gun, and they acted accordingly.

The Plaintiff has not cited, and this Court is unaware of any controlling cases that have
established a constitutional violation occurred when non-lethal force was used to obtain control

over the suspect who reasonably appeared to pose a safety risk to officers. More specifically no

-15-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 16 of 25. PagelD #: 3428

cases have been brought to the Court’s attention that would have informed officers that it was a
constitutional violation to use non-lethal force used against a suspect who, after being
commanded to show his hands, failed to show his hands, continued reaching within the car for
something unknown, and struggled with the officers. In fact, the first case cited by the Plaintiff
in support of the proposition that no gratuitous violence can be used against people who pose no
threat to the police, actually condoned the use of pepper spray against a suspect who is refusing
to make themselves visible and submit to police commands. Shreve v. Jessamine Cnty, 453 F.3d
681, 688 (6th cir. 2006). Therefore, the Defendants in this case are entitled to qualified
immunity on Plaintiff's excessive force claims.

2. False Arrest (Count One)

The Constitution allows a police officer to arrest a suspect without a warrant if there is
probable cause to believe that the suspect has committed, is committing an offense, or is about to
commit a an offense. Dietrich v. Borrows, 167 F. 3d 1007 (6" Cir. 1999). Probable cause to
arrest requires “only the probability, and not a prima facie showing of criminal activity.” J/inois
v. Gates, 464 U.S. 213, 235 (1983). Probable cause is an objective standard and is not reliant on
the actual intent or belief of the officer, himself. Plaintiff claims that his arrest was made without
probable cause. “[A]ny arrest made without probable cause violates the Fourth Amendment.”
Thacker v. City of Columbus, 328 F.3d 244, 255 (6" Cir. 2003).

For purposes of this Motion, the Court accepts Plaintiff's view that the officers did not
have probable cause to arrest Mr. Wright based on his brief visit to the house they were
surveilling. The Court also accepts that there is a dispute of fact as to whether Mr. Wright

comunitted any traffic violations between leaving that house and pulling into the driveway where

-16-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 17 of 25. PagelD #: 3429

the arrest occurred. The officers did, however, at the time of their approach to the vehicle, have
reasonable suspicion to conduct an investigatory stop. As set forth above, prior to their
encounter with Mr. Wright, they witnessed him pull into the driveway of a suspected drug house
in a rental vehicle, sit in the driveway for approximately one minute talking with an occupant of
the house, then shortly after pull into another driveway (not his own), reach down toward his
console, and then put his car in reverse when he saw them approach. Though none of these
actions are proof of any illegal activity, they are all factors that are known to coincide with illegal
drug activity and they create a reasonable suspicion that Mr. Wright may have been involved in a
drug transaction.

Based on this reasonable suspicion, the officers approached the car to investigate. They
directed Mr. Wright to put his hands up and keep them in sight. He did not comply. Rather he
repeatedly moved his right hand out of sight and down towards the center console. When Officer
Flagg tried to restrain him in order to safely remove him from the car, Mr. Wright admittedly
failed to follow directions, and pulled away from the officer, resisting restraint. This failure to
follow commands, and resistance to the officer’s attempts to safely secure Mr. Wright for the
duration of the investigatory stop provided grounds for arrest on a charge of obstruction of
official business. Mr. Wright claims that he was unable to comply due to his medical restrictions
but did not articulate this to Officer Flagg. Officers do not have to accept a defendant’s denial of
culpability or other articulation of defenses when determining whether there was probable cause
to arrest.

Further, although Mr. Wright now argues that he was using the console to push himself

up because he was restricted by the colostomy bag and the staples in his stomach, he told the

-17-

 

 

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 18 of 25. PagelD #: 3430

officers at the scene that he was reaching for a cell phone, which calls his defense to his actions
into question. Mr. Wright also claims that the bodycam video shows that he was not resisting,
but that is not an accurate characterization of the video. What the video does clearly show is the
officers telling him to stop reaching and to show his hands repeatedly and with escalating
urgency.

Based on the totality of the circumstance as known to the officers, most especially Mr.
Wright’s failure to follow directions and the resistence he provided when Officer Flagg tried to
remove him from the car, there was probable cause for his arrest for obstruction of official
business. R.C. 2921.33; Harris v. U.S. 422, F.3d 322, 329 (6" Cir. 2005); Ohio v. Kates, 169
Ohio App.3d 766 (2006). Because there was probable cause for his arrest on this claim, there is
no constitutional violation. As there was no constitutional violation, the officers are entitled to
qualified immunity for any mistakes of law or fact that may have played into their decision to
arrest Mr. Wright.

B. Malicious Prosecution (Count Two)

Mr. Wright claims that the Defendants in this case violated his right to be free from
malicious prosecution in violation of the Fourth and Fourteenth Amendments, and in violation of
42 U.S.C. §1983. The claim of malicious prosecution is distinct from a claim of unlawful arrest.
In order to maintain a claim for malicious prosecution, a plaintiff must prove the following: (1) a
criminal prosecution was initiated against the plaintiff and the defendant made, influenced, or
participated in the decision to prosecute; (2) there was no probable cause for the prosecution; (3)
the plaintiff was deprived of liberty beyond the initial seizure; and, (4) the proceeding resolved in

the plaintiffs favor. See, e.g, Gradisher v. City of Akron, 794 F.3d 574 (6" Cir. 2015).

-18-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 19 of 25. PagelD #: 3431

Ordinarily, an officer cannot be held liable for malicious prosecution if he did not make the
decision to prosecute. Skousen v. Brighton High School, 305 F.3d 520, 529 (6 Cir. 2002).

Defendants do not, for purposes of this motion dispute that the Defendants in this case
made, influenced, or participated in the decision to prosecute Mr. Wright. They do, however,
dispute all three of the additional elements needed to prove the malicious prosecution claim. The
court has already found that the officers involved in this case had probable cause to arrest Mr.
Wright for obstruction of official business. Plaintiff makes general allegations that the officers
fabricated evidence, but points to no evidence of fabrication or falsification relating to the this
charge. Further, the record supports the officers’ statements with regard to the charge. Mr.
Wright’s seizure and arrest, as well as any further restriction on his liberty in the form of
processing time prior to his release on bond, and any pretrial restrictions implemented as part of
his bond conditions were the direct result of this charge.*

Plaintiff contends that his malicious prosecution claim survives even a finding of
probable cause for arrest on the resisting/obstruction charges because there was allegedly no
basis for the traffic offenses and trespass charges levied against him, and a malicious prosecution
claim must establish probable cause for each crime charged against the plaintiff. The record,
however, shows that the Officer Williams interviewed the owners of the property where Mr.

Wright parked his car before the incident, and they denied knowing him or giving bim

 

2

The time Mr. Wright spent at the hospital cannot be counted as a restriction on his liberty
resulting from the post-arrest legal proceedings. He complained to the officers at the scene
that during the arrest he had strained the staples in his stomach from a recent surgery, and
that he had continued burning from the pepper spray. The officers were obligated under the
circumstances to take Mr. Wright to the hospital to ensure that he did not suffer any further
harm.

-19-

 

 

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 20 of 25. PagelD #: 3432

permission to be on their property. (ECF #34-2 Ex. J, Ex. 1 - Williams Aff, and Video of Mecoli
Interview). This provided probable cause for the trespassing charge.

Further, even if the Court accepts that there are questions of fact as to the validity of the
traffic offenses Mr. Wright was cited for, he was not arrested, or otherwise deprived of his
liberty, as a result of those charges. A deprivation of liberty, for purposes of a federal malicious
prosecution claim requires a showing that the plaintiff had his freedom of movement restricted or
limited in some way protected by the Fourth Amendment, as a result of criminal charges. The
Sixth Circuit has held that traffic citations do not implicate a Fourth Amendment seizure and,
therefore, cannot be the basis for a federal malicious prosecution claim. DePiero v. City of
Macedonia, 180 F.3d 770, 789 (6" Cir. 1999). Had Mr. Wright faced only these traffic citations,
there is absolutely no evidence that he would have been detained past the initial seizure.
Therefore, because there was probable cause for the charges that caused the temporary loss of
Mr. Wright’s freedom of movement, the Defendants are entitled to summary judgment on his
claim of malicious prosecution.

C. Failure to Intervene (Count Three)

As discussed above, both officers had a reasonable justification for the use of force, and
both are entitled to qualified immunity on the excessive force claims. Therefore, neither can be
liable on a claim for failure to intervene for failing to protect Plaintiff from each other’s use of
force. Plaintiffs claim for failure to intervene has no merit.

D. Extended Detention (Count Four)

Plaintiff claims that he is also entitled to relief for the unnecessary extension of detention

following his posting of bail. He alleges that after posting bond, he was improperly transferred

/-20-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 21 of 25. PagelD #: 3433

downtown and was subjected to a full body scan. He contends that this extension of detention
was caused when Officers Flagg and Williams designated his case as a “drug investigation,”
which tags the suspect for additional searches at the jail. The Defendants in this case cannot be
liable for any extension of detention that occurred once Mr. Wright’s case was turned over from
the Euclid Police Department to the Cuyahoga County Jail. There has been no admissible
evidence presented by the Plaintiff that would tie the Defendant officers to the decision to
transport Mr. Wright to Cuyahoga County, or to further detain or search him at that location. It is
undisputed that following the initial intake, custody of Mr. Wright was transferred to Cuyahoga
County Jail and, from that point forward, none of the Defendants retained any control or
authority over when Mr. Wright was to be released from jail. Further, the testimony of the
Cuyahoga County Jail Officials indicates that Mr. Wright’s transfer to downtown was made for
the purposes of ensuring that he received a medical evaluation related to his recent surgery.
(ECF #34-2 Ex. H, Jaenke Depo. at 49-50; Williams Depo. at 24-25; Flagg Depo. at 150-152).
There is no evidence that the Defendants in this case had any control over the alleged extension
of Mr. Wright’s detention and this claim, therefore, cannot stand.

E. Monell Claims (Count Five)

A municipality or other local government may be liable for damages under §1983 only
when the injury is caused by the municipality’s implementation or execution of a “policy
statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s
officers.” Jd at 690. However, these claims are derivative of the claims against the individual
officers. The Supreme Court has held that if the officers inflicted no constitutional injury on a

person, then the city they work for cannot be liable to that person for damages. DeMerrell v. City

-2]-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 22 of 25. PagelD #: 3434

of Cheboygan, 206 Fed. Appx. 418, 429 (6" Cir. 2006)(citing City of Los Angeles v. Heller, 475
U.S. 796, 799 (1986)(per curiam)). As Mr. Wright has failed to establish that he suffered a
constitutional injury at the hands of Officers Flagg and Williams, his claim against the City is,

likewise, without merit.

I. State Claims

The Defendants argue that they are entitled to statutory immunity with regard to the
Plaintiff's state claims. Ohio Revised Code Chapter 2744 grants immunity to political
subdivisions and to employees of political subdivisions for actions arising out of the course and
scope of their employment. Walsh v. Village of Mayfield, 11" Dist. No. 923309, 2009-Ohio-
2377, at Jl; Fabrey v. McDonald Village Police Dept. ,70 Ohio St.3d 351, 357 (1994). The
City itself is immune from suit unless one of several enumerated exceptions apply. Plaintiff
concedes that he cannot show that any of these exceptions apply under the facts of this case. The
City, therefore, is immune from liability for any state claims.

The statute also provides immunity for officers unless one of the following exceptions
apply:

(1) the employee’s acts or omissions were manifestly outside the scope of their
employment;

(2) the employee’s acts or omissions were with malicious purpose, in bad faith, or
in a wanton or reckless manner; or

(3) civil liability is expressly imposed by a section of the Revised Code.
Ohio Rev. Code § 2744.03(A)(6)(a)-(c).

There is no evidence that the Defendants in this case were acted outside the scope of their

-22-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 23 of 25. PagelD #: 3435

employment and there is no evidence that the officers acted maliciously, in bad faith, or in a
wanton or reckless manner in connection with the decision to use force, or in their decision to
arrest Mr. Wright. Further, Plaintiff has not claimed that the officers are subj ect to liability under
any of the relevant sections of the Revised Code. Therefore, they are entitled to immunity under
R.C. 2744.

Even if they were not entitled to immunity, however, the Plaintiff's state law claims
would fail on the merits. As set forth above, the officers in this case acted in an objectively
reasonable manner and in good faith to protect themselves from a perceived risk. They arrested
Mr. Wright for resisting arrest and obstruction of justice after he admittedly failed to comply with
orders, and pulled away from Officer Flagg as he was trying to isolate his hands and remove him
from the car. The reasons for Mr. Wright’s resistance were not known to the officers and are
could not be taken into account by the officers during the encounter. In addition, under Ohio law
a voluntary dismissal of charges by the prosecutor does not equate to a termination of charges in
the Plaintiff's favor. LeFever v. Ferguson, 956 F.Supp.2d 819, 837 (S.D. Ohio 2013). There can
be no liability for malicious prosecution against the officers in this case because they had
probable cause to initiate the charges against the plaintiff.

The intentional infliction of emotional distress claims would also fail on the merits. Under
Ohio law, Plaintiff must present evidence that shows that: (1) the actor either intended to cause
emotional distress or knew or should have known that actions taken would result in serious
emotional distress to the plaintiff; (2) the actor’s conduct was extreme and outrageous, went
beyond all possible bounds of decency, and can be considered as utterly intolerable in a civilized

community; (3) the actor’s actions were the proximate cause of the plaintiff's psychic injury; and

-23-

 

 

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 24 of 25. PagelD #: 3436

(4) the mental anguish suffered by plaintiff is serious and of a nature that no reasonable person
could be expected to endure. Gebers v. Commercial Data Ctr., Inc, 47 F.3d 1168, 1995 WL
9262, at *3 (6th Cir. Jan. 10, 1995) (unpublished)(citing, inter alia, Pyle v. Pyle, 463 N.E. 2d 98
(Ohio Ct. App. 1983); Yeager v. Local Union 20, 6 Ohio St. 3d 369, 453 N.E. 2d 666 (Ohio
1983). The facts in this case do not support such a claim.

The Ohio Supreme Court has emphasized that liability “has been found only where the
conduct has been so outrageous in character, and so extreme in degree, as to go beyond all
possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized
community. Yeager, 453 N.E.2d at 375 (quotes and citation omitted). The conduct complained
of by Plaintiff is in no sense egregious enough to meet this standard. As a matter of law, a police
officer cannot be liable for intentional infliction of emotional distress for the understandable
distress that may accompany an arrest and all of the attendant procedures and consequences, when
the arrest was lawful and was based upon probable cause, as this one has been determined to be.

Moreover, Plaintiff has not offered any evidence that he was emotionally injured, much
less that his injuries were severe and debilitating. In defining serious emotional distress, the Ohio
Supreme Court stated:

By the term “serious,” we of course go beyond trifling
mental disturbance, mere upset or hurt feelings. We
believe that serious emotional distress describes emotional
injury which is both severe and debilitating. Thus, serious
emotional distress may be found where a reasonable person,
normally constituted, would be unable to cope adequately
with the mental distress engendered by the circumstances of
the case....

A non-exhaustive litany of some examples of serious

emotional distress should include traumatically induced
neurosis, psychosis, chronic depression, or phobia.

-24-

 
 

Case: 1:17-cv-02503-DCN Doc #: 43 Filed: 05/07/19 25 of 25. PagelD #: 3437

Paugh v. Hanks, 6 Ohio St.3d 72, 78 (1983) (citations omitted).
Plaintiff cites no evidence that would show that he is suffering from the requisite level of
psychological trauma, or that he has been treated for stress or any other emotional injury allegedly

arising out of his arrest. Defendants are, therefore, entitled to summary judgment on this claim.

Conclusion
For the reasons set forth above, Defendants’ Motion for Summary Judgment is GRANTED.

Pursuant to Fed. R. Civ. Pro. 56, Judgment is entered in favor of the Defendants on all claims. IT IS

 

SO ORDERED.
DONALD C. chal
M\ 10 United States Distridt/Judge
DATED:

-25-

 
